 



EXHIBIT 10.1
 

     
NOTE AND MORTGAGE
   
MODIFICATION AGREEMENT
  DATED: November 30, 2005

 

     
ATLANTIC COAST ENTERTAINMENT HOLDINGS, INC.,
  Record and return to:
a Delaware corporation,
   
 
  Kenneth D. Wolfe, Esquire
and
  Cooper Levenson April Niedelman
 
  & Wagenheim, P.A.
DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LP,
  1125 Atlantic Avenue, 3rd Floor
 
  Atlantic City, N.J. 08401

 
Note and Mortgage Modification Agreement
     This Note and Mortgage Modification Agreement (the “Modification
Agreement”), made this 30th day of November, 2005 (the “Effective Date”), by and
among Atlantic Coast Entertainment Holdings, Inc., a Delaware corporation (the
“Borrower”), Ace Gaming, LLC, a New Jersey limited liability company (the
“Guarantor”), each with an office located c/o The Sands Hotel & Casino, Indiana
Avenue & Brighton Park, Atlantic City, New Jersey 08401, and Drawbridge Special
Opportunities Fund LP, a national banking association, having an address at 1345
Avenue of the Americas, New York, New York 10105 (the “Lender”).
Background
A. On or about November 12, 2004, the Lender’s assignor, Fortress Credit Corp.,
granted a revolving line of credit loan facility (the “Loan”) to Borrower in the
original principal amount of up to Ten Million ($10,000,000.00) Dollars in
accordance with the terms and provisions of a Loan and Security Agreement
(“LSA”), dated of even date therewith. The Borrower’s payment of and performance
under the Note and the Loan Documents was guarantied as surety by the Guarantor
in accordance with that certain Guaranty, dated of even date with the Note. The
Loan was evidenced by a note (the “Note”), dated of even date with the Loan, and
was secured by the Loan Documents, as such term is defined in the LSA, each
dated of even date with the Note.
B. Among the Loan Documents securing the Loan and the Guaranty are: (i) a First
Mortgage and Security Agreement (the “First Mortgage”), dated of even date with
the Note, and recorded on November 18, 2004 in the office of the Clerk of
Atlantic County, in Volume 11883, Instrument No. 2004113008; (ii) an Assignment
of Leases, Rents, and Profits, dated of even date with the Note, and recorded on
November 18, 2004 in the office of the Clerk of Atlantic County in Volume 11883,
Instrument No. 2004113009; (iii) an Assignment of Agreements Affecting Real
Estate, dated of even date with the Note, and recorded on November 18, 2004 in
the offce of the Clerk of Atlantic County in Volume 11883, Instrument No.
2004113010; and (iv) UCC-I financing statements filed with the New Jersey
Department of the Treasury and the Clerk of Atlantic County, respectively.
C. The real property that is the subject of the foregoing Loan Documents is more
particularly bounded and described in the First Mortgage, together with the
improvements thereon (collectively, the “Property”). All capitalized terms not
specifically defined herein shall bear the same meanings as set forth in the
Note, the LSA, and the other Loan Documents, respectively.
D. By Assignment and Acceptance Agreement executed on even date with the Note,
and recorded on November 18, 2004 in the office of the Clerk of Atlantic County
in Volume 11883, Instrument No. 2004113011, Fortress Credit Corp. assigned to
the Lender, and the Lender assumed, all of its right, title, and interest in and
to the Note, the LSA, and the other Loan Documents.
E. The Borrower has requested that the Lender modify certain of the terms of the
Note and the Loan Documents by extending the Maturity Date, and the Lender has
agreed to do so subject to the terms and provisions hereinafter set forth.
F. The term “Loan Documents” shall further mean and refer to all loan documents
executed and delivered by Borrower and Guarantor to Lender in connection with
the transactions that are described in the Background portion of this
Modification Agreement.

 



--------------------------------------------------------------------------------



 



     Now, Therefore, for and in consideration of the premises (which are deemed
herein contained) and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and with the Recitals to this
Agreement incorporated in full into the body hereof by this reference thereto,
the parties agree as follows:
Terms
     1. Principal Amount of Loan
          1.1. The Borrower and Guarantor acknowledge that, as of the date of
this Modification Agreement, the outstanding principal balance due to the Lender
under the Note with Borrower was Zero ($0.00) Dollars, exclusive of accrued
interest and other charges thereunder, if any. The Borrower and Guarantor hereby
represent, warrant and confirm that there are no setoffs, rights, claims,
defenses, or causes of action of any nature whatsoever which it may have or may
assert against the Lender with respect to the Loan, the Note, or the Loan
Documents, or the indebtedness evidenced and secured thereby.
     2. Request for Modification
          2.1. The Borrower has requested and the Lender has agreed to modify
certain of the terms of the Loan; this Modification Agreement provides for that
modification.
     3. Modification of Note and Loan Documents
          3.1. The Note and other Loan Documents are hereby modified and amended
effective as of the date of this Modification Agreement, as follows:
               (a) The maximum principal amount that the Borrower may borrow
shall be decreased from the sum of Ten Million ($10,000,000.00) Dollars to the
sum of Five Million ($5,000,000.00) Dollars.
               (b) The Lender shall have no obligation to make any advances
under the Note, the LSA, or the other Loan Documents (i) after November 11, 2007
or (ii) if the amount requested to be advanced, together with the then
outstanding principal sum due under this Note and the Loan Agreement, exceeds
the sum of Five Million ($5,000,000.00) Dollars.
               (c) The Final Maturity Date under the Note shall be extended
until November 12, 2007, which date shall be deemed to be the Final Maturity
Date in all references in the Note, the LSA, and the other Loan Documents.
               (d) The Financial Covenant in respect of EBITDA, as is set forth
in Section 6.23(a) of the LSA, shall be modified by replacing such subparagraph
in its entirety as follows: “Borrower and Guarantor agree to maintain a minimum
EBITDA of Seven Million ($7,000,000.00) Dollars, which shall be measured and
confirmed as of the twelve (12) month period ended each respective January 1,
April 1, July 1, and October 1 of each year until the full and final
satisfaction of the Loan; provided, however, that solely for the measurement and
confirmation of EBITDA to be conducted as of April 1, 2006, a minimum EBITDA of
Six Million Seven Hundred Fifty Thousand ($6,750,000.00) shall be maintained for
the twelve (12) month period preceding such date.”
               (e) In the event that the Borrower or Guarantor elect to prepay
all or any portion of this Note to Lender prior to the Final Maturity Date, a
premium of one (1%) percent of the

2



--------------------------------------------------------------------------------



 



amount prepaid shall be paid, together with payment of accrued interest on the
amount prepaid to and including the date of each respective prepayment. Any
partial payments shall be applied to installments of principal last falling due,
and no partial prepayment shall postpone or interrupt payments of interest, or
the payment of the remaining principal balance, all of which shall continue to
be due and payable at the time and the manner set forth in the Note and the Loan
Documents.
          3.2 In consideration of the Lender’s acceptance of the terms of this
Modification Agreement with Borrower, upon execution hereof, the Borrower shall
remit to the Lender a modification fee in the amount of Twenty-Five Thousand
($25,000.00) Dollars. Borrower shall further pay all other fees, expenses, and
charges of Lender with respect to this Modification Agreement, including without
limitation Lender’s legal fees, title search and insurance, and recording fees.
          3.3 The Borrower and the Guarantor shall execute and deliver such
other documents as may be required by Lender in order to perfect and preserve
the lien priority of Lender with respect to the terms hereof.
     4. Representations.
          4.1 As an inducement to the execution by the Lender of this
Modification Agreement, the Borrower and Guarantor hereby jointly, severally,
and in the alternative acknowledge, represent and/or warrant, as the case may
be, the following:
               4.1.1 The execution and delivery of this Modification Agreement
by the Lender is purely discretionary on the part of the Lender and is entered
into solely as an accommodation to the Borrower and Guarantor, subject to
Section 9.3 below;
               4.1.2 There are no agreements, understandings or representations
of any kind whatsoever between the Lender and the Borrower and the Guarantor
with respect to any extensions of time, any moratorium, or any other
modifications of any terms and provisions of the Note, the Mortgage, the
Modification Agreement, or any other Loan Documents, except as expressly and
specifically set forth herein;
               4.1.3 There are no offsets to the indebtedness evidenced by the
Note, the Mortgage, or the other Loan Documents, or otherwise, or any defenses
to the full, timely and complete performance thereof, and nothing contained in
this Agreement shall adversely affect or impair any rights or remedies of the
Lender under the Note, the Mortgage, the Modification Agreement, or any other
Loan Documents, each of which such rights and remedies shall remain in full
force and effect as provided therein, and this Agreement shall not constitute,
nor in any way be construed as, a waiver of any such rights or remedies of the
Lender,
               4.1.4 The consummation of this Modification Agreement by the
Borrower and Guarantor will not result in a violation or breach of any contract
or agreement to which the Borrower or Guarantor is a party;
               4.1.5 No approval or consent of any person, firm or other entity
or body is required to be obtained by the Borrower and the Guarantor in
connection with this Modification Agreement;
               4.1.6 There are no actions, suits, claims, demands, or other
proceedings or investigations, either administrative or judicial, pending or
threatened, against or affecting the Borrower and Guarantor, other than such
proceedings arising in the normal course of business which do not have a

3



--------------------------------------------------------------------------------



 



material adverse effect, before or by any federal, state, municipal or other
governmental department, or by any other commission, board, agency or
instrumentality, and there is no other matter, that has or may tend to have any
adverse effect upon the transactions contemplated by the Loan Documents and by
this Modification Agreement, at law, or in equity, or both;
               4.1.7 This Modification Agreement is valid and fully enforceable
against the Borrower and Guarantor in accordance with its terms;
               4.1.8 All warranties and representations set forth in the Note,
the Mortgage, and the other Loan Documents are hereby reasserted and restated by
the Borrower and the Guarantor as of the date hereof, as if the same were set
forth at length herein, and remain true and correct in all material respects as
of the date hereof, except as is provided in Section 4.1.8.1 below.
                    4.1.8.1 The Lender, the Borrower, and the Guarantor
acknowledge that the Financial Covenant with respect to EBITDA, as is set forth
in Section 6.23(a) of the LSA, was not complied with by the Borrower for the
third quarter of 2005. The Lender waives compliance with such Financial Covenant
for such quarter only. In this regard, the Borrower and the Guarantor
acknowledge that such waiver by the Lender is purely discretionary on its part
and that the Borrower and the Guarantor have not relied and will not rely upon
such waiver for purposes of any future compliance with such Financial Covenant,
or with any other covenants or obligation under the Loan Documents, or until any
specific event occurs, or for any other reason.
               4.1.9 No liens or encumbrances on the Collateral have been
created between the date of execution and delivery of the Note and the date of
execution and delivery of this Modification Agreement.
          4.2 Any breach of or inaccuracies in the representations and
acknowledgements, respectively, as set forth herein, shall constitute and be
deemed to constitute an Event of Default under this Modification Agreement, the
Note, the First Mortgage, and the other Loan Documents.
     5. Continued Validity of Original Loan Documentation
          5.1. Except as otherwise provided herein, the Note, the LSA, and the
other Loan Documents, and all other documents executed in connection herewith
and therewith, shall continue in full force and effect, in accordance with their
respective terms, and the parties hereto hereby expressly confirm and reaffirm
all of their respective liabilities, obligations, duties and responsibilities
under and pursuant to all of the Loan Documents.
          5.2. All terms and provisions of the Note and the Loan Documents, and
all other documents executed in connection herewith and therewith are
incorporated herein by this reference thereto as if set forth in full, save to
the extent of any inconsistency between the terms and provisions of this
Modification Agreement, and the terms and provisions of any such other
documents.
          5.3. By the Borrower’s and the Guarantor’s execution hereof, the terms
and provisions of the Loan Documents shall be deemed to be incorporated herein
by reference. In the event of a conflict between the terms and conditions of
this Modification Agreement and the terms and conditions of the Note, the First
Mortgage, or the other Loan Documents, the terms and conditions of this
Modification Agreement shall control.

4



--------------------------------------------------------------------------------



 



     6. Modification
          6.1. This Agreement constitutes a “modification”, as defined in New
Jersey P.L. 1985, c. 353, for purposes of the priority provisions of such law.
     7. No Novation
          7.1. It is the intention of the parties hereto that this Modification
Agreement shall not constitute a novation and shall in no way adversely affect
or impair the lien priority of the Loan Documents.
     8. Survival Provisions
          8.1. The covenants, representations and obligations contained in this
Modification Agreement and any exhibits hereto shall survive the execution of
this Modification Agreement, and this Modification Agreement shall bind and
benefit the parties hereto and their respective successors and assigns.
     9. Entire Agreement
          9.1. This Modification Agreement, and the terms of the Note and the
Loan Documents that are incorporated herein, contain all of the covenants,
representations, warranties and agreements between the parties with respect to
the subject matter hereof. The parties to this Modification Agreement
acknowledge that all of the terms of this Modification Agreement were negotiated
at arm’s length and after adequate and independent investigation on their
respective parts, and that this Modification Agreement and all documents
executed in connection herewith were prepared and executed without duress, undue
influence or coercion of any kind exerted by any party upon the other.
          9.2. The Borrower and the Guarantor acknowledge and confirm that each
has received or has had the opportunity to receive the advice of independent
counsel selected by them prior to entering into this Modification Agreement and
have not relied upon the Lender or any officer, director, employee, or
representative of the Lender, or upon the advice of any but its own accountants
or counsel, concerning any aspect of the transactions contemplated by this
Modification Agreement.
          9.3. The Borrower acknowledges and agrees that fair and adequate and
reasonably equivalent consideration has been received by the Lender and the
Borrower. If after the date of this Modification Agreement any transaction or
action consummated hereunder is set aside as a preferential transfer or as a
conveyance in fraud of creditors, the obligations of the Borrower and the
Guarantor under the Note and other Loan Documents that were modified pursuant to
this Modification Agreement will, except as to the obligation to pay the
additional movies that may be advanced hereunder, automatically and without the
requirement of any further act or instrument, notice or advice, be reinstated
effective as of the date of this Modification Agreement.

5



--------------------------------------------------------------------------------



 



          10.1. The parties hereto agree to execute all such further instruments
and take all such further action that may be reasonably required by any party to
fully effectuate the terms and provisions of this Modification Agreement and the
transactions contemplated herein.
     11. No Modification Except in Writing
          11.1. This Modification Agreement encompasses all the modifications to
the Note and Loan Documents, notwithstanding any verbal communications between
the parties. No further modification shall be deemed effective, unless in
writing, executed by both parties.
     12. Waiver of Jury Trial
          12.1. The Borrower, Guarantor, and all signatories hereto hereby waive
any right to request a trial by jury in any litigation with respect to any
aspect of this Modification Agreement, the Note or the other Loan Documents. The
Borrower, Guarantor, and all signatories hereto acknowledge that each has
consulted with or had the opportunity to consult with independent counsel with
respect to this waiver.
     13. Governing Law
          13.1. This Modification Agreement shall be construed and enforced in
accordance with the laws of the State of New Jersey without giving effect to
choice of law rules of either jurisdiction.
The Borrower and Guarantor declare that each has received, without charge, a
true copy of this Note and Mortgage Modification Agreement.
     In Witness Whereof, the parties have executed this Note and Mortgage
Modification Agreement as of the date first above written.

              Witness:   Drawbridge Special Opportunities Fund LP
 
            /s/ MICHAEL J. FAHERTY   By:   /s/ CONSTANTINE DAKOLIAS          
Name:
  MICHAEL J. FAHERTY   Name:   CONSTANTINE DAKOLIAS
 
           
 
      Title:   CHIEF CREDIT OFFICER
 
           
 
            ATTEST:   Atlantic Coast Entertainment Holdings, Inc.
 
            /s/    By:              
Name:
      Name:    
 
           
 
      Title:    
 
           
 
                  
 
           
 
                 
 
           
 
           
 
                       

6



--------------------------------------------------------------------------------



 



          10.1. The parties hereto agree to execute all such further instruments
and take all such further action that may be reasonably required by any party to
fully effectuate the terms and provisions of this Modification Agreement and the
transactions contemplated herein.
     11. No Modification Except in Writing
          11.1. This Modification Agreement encompasses all the modifications to
the Note and Loan Documents, notwithstanding any verbal communications between
the parties. No further modification shall be deemed effective, unless in
writing, executed by both parties.
     12. Waiver of Jury Trial
          12.1. The Borrower, Guarantor, and all signatories hereto hereby waive
any right to request a trial by jury in any litigation with respect to any
aspect of this Modification Agreement, the Note or the other Loan Documents. The
Borrower, Guarantor, and all signatories hereto acknowledge that each has
consulted with or had the opportunity to consult with independent counsel with
respect to this waiver.
     13. Governing Law
          13.1. This Modification Agreement shall be construed and enforced in
accordance with the laws of the State of New Jersey without giving effect to
choice of law rules of either jurisdiction.
The Borrower and Guarantor declare that each has received, without charge, a
true copy of this Note and Mortgage Modification Agreement.
     In Witness Whereof, the parties have executed this Note and Mortgage
Modification Agreement as of the date first above written.

              Witness:   Drawbridge Special Opportunities Fund LP
 
            /s/ MICHAEL J. FAHERTY   By:   /s/           
Name:
  MICHAEL J. FAHERTY   Name:   MARC K. FURSTEIN
 
           
 
      Title:   CHIEF OPERATING OFFICER
 
           
 
            ATTEST:   Atlantic Coast Entertainment Holdings, Inc.
 
            /s/ DOUGLAS S. NIETHOLD   By:   /s/ George Toth          
Name:
  DOUGLAS S. NIETHOLD   Name:   George Toth
 
           
 
      Title:   President
 
           
 
                  
 
           
 
                 
 
           
 
           
 
                       

6



--------------------------------------------------------------------------------



 



JOINDER
     The Guarantor hereby joins in, confirms, acknowledges, and agrees to each
of the terms and provisions provided in this Modification Agreement and shall,
under the terms and provisions of the Guaranty and any other documents granted
by it to and for the benefit of the Lender in connection with the Loan, or with
the Note or the Loan Documents, be and remain fully, unconditionally,
absolutely, and directly liable for the full and complete payment and
performance by the Borrower under the terms and provisions of the Note and the
Loan Documents. The Guaranty and all documents executed by the Guarantor in
connection therewith are hereby incorporated in full by this reference thereto
as if set forth in full herein and at length.

                  WITNESS:           Ace Gaming, LLC, a New Jersey limited      
      liability company
 
               
/s/
  Douglas S. Niethold       By:        /s/ George Toth              
Name:
  Douglas S. Niethold       Name:        George Toth
 
               
 
          Title:        President
 
               

         
STATE OF NEW JERSEY
  :    
 
      ss.
COUNTY OF ATLANTIC
  :    

     On this, the      30th      day of November, 2005, before me, the
subscriber, a notary public, personally appeared      George Toth          , who
acknowledged himself/herself to be the      President           of ACE GAMING,
LLC., a New Jersey limited liability company, and that he/she executed the
foregoing instrument for the purposes therein contained.
     In Witness Whereof, I have hereunto set my hand and official seal.

                              /s/ Patricia A. Colucci                          
Notary Public New Jersey
 
               
STATE OF NEW YORK
  :           PATRICIA A. COLUCCI
 
      ss.       NOTARY PUBLIC OF NEW JERSEY
COUNTY OF                    
  :           No. 2102335
 
              My Commission Expires July 16, 2007

     On this, the       day of                     , 2005, before me, the
subscriber, a notary public, personally appeared
                                        , who acknowledged himself/herself to be
the                                         of DRAWBRIDGE SPECIAL OPPORTUNITIES
FUND LP. and that he/she executed the foregoing instrument for the purposes
therein contained.
     In Witness Whereof, I have hereunto set my hand and official seal.

               
 
  Notary Public of    
 
       

7



--------------------------------------------------------------------------------



 



JOINDER
     The Guarantor hereby joins in, confirms, acknowledges, and agrees to each
of the terms and provisions provided in this Modification Agreement and shall,
under the terms and provisions of the Guaranty and any other documents granted
by it to and for the benefit of the Lender in connection with the Loan, or with
the Note or the Loan Documents, be and remain fully, unconditionally,
absolutely, and directly liable for the full and complete payment and
performance by the Borrower under the terms and provisions of the Note and the
Loan Documents. The Guaranty and all documents executed by the Guarantor in
connection therewith are hereby incorporated in full by this reference thereto
as if set forth in full herein and at length.

                  WITNESS:           ACE GAMING, LLC, a New Jersey limited      
      liability company
 
               
 
          By:                  
Name:
          Name:    
 
               
 
          Title:    
 
               

         
STATE OF NEW JERSEY
  :    
 
      ss.
COUNTY OF ATLANTIC
  :    

     On this, the       day of                     , 2005, before me, the
subscriber, a notary public, personally appeared
                                        , who acknowledged himself/herself to be
the                                          of ACE GAMING, LLC., a New Jersey
limited liability company, and that he/she executed the foregoing instrument for
the purposes therein contained.
     In Witness Whereof, I have hereunto set my hand and official seal.

     
 
   
 
   
 
  Notary Public of New Jersey

         
STATE OF NEW YORK
  :    
 
      ss.
COUNTY OF NEW YORK
  :    

     On this, the     7 th    day of December   , 2005, before me, the
subscriber, a notary public, personally appeared Constantine Dakdias      , who
acknowledged himself/herself to be the Cheif Credit
Officer                            of Drawbridge Special Opportunities Fund LP.
and that he/she executed the foregoing instrument for the purposes therein
contained.
     In Witness Whereof, I have hereunto set my hand and official seal.

     
 
  /s/ Brooke Donnelly
 
   
 
  Notary Public of New York
BROOKE DONNELLY,
   
Notary Public, State of New York
   
No. 01D06116705
   
Qualified in Nassau County
   
Commission Expires 10/04/2008
   

7



--------------------------------------------------------------------------------



 



         
STATE OF NEW JERSEY
  :    
 
      ss.
COUNTY OF ATLANTIC
  :    

     On this, the    30th    day of November           2005, before me, the
subscriber, a notary public, personally appeared    George Toth          , who
acknowledged himself/herself to be the
                                        of Atlantic Coast Entertainment
Holdings, Inc., a Delaware corporation, and that he/she executed the foregoing
instrument for the purposes therein contained.
     In Witness Whereof, I have hereunto set my hand and official seal.

              /s/ Patricia A Colucci           Notary Public of New Jersey
 
       
 
      PATRICIA A. COLUCCI
 
      NOTARY PUBLIC OF NEW JERSEY
 
      No. 2102335
 
      My Commission Expires July 16, 2007

8